                                                                                       JS -6
                1
                2
                3
                4
                5
                6
                7
                8                       UNITED STATES DISTRICT COURT
                9                      CENTRAL DISTRICT OF CALIFORNIA
               10                                   LOS ANGELES
               11 EMILY KILROY, LYNN KILROY                  Case No.       CV 18-5411-GW-KSx
                  and ROBERT KILROY,
               12                                            JUDGMENT
                                Plaintiffs,
               13
                  v.
               14                                            Date:    April 15, 2019
                  SANTA MONICA-MALIBU                        Time:    8:30 a.m.
               15 UNIFIED SCHOOL DISTRICT,                   Courtrm: 9D, 9th Floor
               16                    Defendant.              Judge:     Hon. George H. Wu
               17                                            Complaint Filed: June 19, 2018
                                                             Trial Date:      None
               18
               19
               20        The Court has considered Defendant’s motion requesting a modified de novo
               21 review upholding the administrative law judge’s ruling in Parents on Behalf of
               22 Student v. Santa Monica-Malibu Unified School District, OAH Case No.
               23 2017080121, and Plaintiffs’ motion for summary judgment, together with the
               24 moving and opposing papers, and oral argument.
               25        IT IS ORDERED that Defendant’s motion for summary judgment upholding
               26 the administrative law judge’s ruling in Parents on Behalf of Student v. Santa
               27 Monica-Malibu Unified School District, OAH Case No. 2017080121 is granted and
               28 that Plaintiffs’ motion for summary judgment is denied.
005332.00444
23387752.1
                                              [PROPOSED] JUDGMENT
               1          It is further ORDERED, ADJUDGED AND DECREED that Judgment be,
               2 and hereby is ENTERED in favor of Defendant Santa Monica-Malibu Unified
               3 School District and against the Plaintiffs.
               4      It is further ORDERED, ADJUDGED and DECREED that the Plaintiffs shall
               5
                    take nothing.
               6
                          It is further ORDERED that each side shall bear their own costs.
               7
                          IT IS SO ORDERED
               8
               9
                    Date: April 19, 2019                 ___________________________________
               10                                        HON. GEORGE H. WU, U.S. District Judge
               11
               12
               13
               14
               15
               16
               17
               18
               19
               20
               21
               22
               23
               24
               25
               26
               27
               28
005332.00444
23387752.1
                                                       -2-
                                               [PROPOSED] JUDGMENT
                1                             CERTIFICATE OF SERVICE
                2
                    Case Name: Kilroy v. Santa Monica-Malibu USD
                3
                    No.: 2:18-CV-5411-GW-KS
                4
                         On April 22, 2019, I filed the following document(s) described as
                5 [PROPOSED] JUDGMENT electronically through the CM/ECF system. All
                  parties on the Notice of Electronic Filing to receive electronic notice have been
                6 served through the CM/ECF system.
                7          The party(ies) listed below are currently on the list to receive e-mail notices
                    for this case.
                8
                  Eric Menyuk                                  Attorneys for Plaintiffs
                9 Sophia Bliziotis
                  Newman, Aaronson, Vanaman LLP
               10 14001 Ventura Blvd.
                  Sherman Oaks, CA 91423
               11 (818) 990-7722
                  Fax (818) 501-1306
               12
               13  BY EMAIL: I have caused the above-mentioned document(s) to be
                         electronically served on the above-mentioned person(s), who are currently
               14        on the list to receive e-mail notices for this case.
               15
                          Executed on April 22, 2019, at Cerritos, California.
               16
                         I declare under penalty of perjury under the laws of the State of California
               17 that the foregoing is true and correct.
               18
                                                           /s/ Marlon C. Wadlington
               19                                           Marlon C. Wadlington
               20
               21
               22
               23
               24
               25
               26
               27
               28
005332.00444
23387752.1
                                                [PROPOSED] JUDGMENT
